 

Exhibit 10.1

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, made as of the 18th day of May, 2017 (the “Effective
Date”), is by and between Priority Payment Systems LLC d/b/a Cynergy Data, a
Georgia limited liability company (“Lender”), and TOT Payments, LLC, a Florida
limited liability company (doing business as Unified Payments), TOT New Edge,
LLC, a Florida limited liability company, Process Pink, LLC, a Florida limited
liability company, and TOT FBS, LLC, a Florida limited liability company
(collectively, the “Borrower”).

 

RECITALS

 

WHEREAS, the Borrower is party to that certain Executive Partner Card Processing
Agreement with Cynergy Data, LLC (“Cynergy Data”) dated December 21, 2012, as
amended from time to time (the “Processing Agreement”), pursuant to which the
Borrower acts as an agent of Cynergy Data and is entitled to receive certain
residual payments from Cynergy Data in respect of merchants that are referred to
Cynergy Data by the Borrower (the “Residuals”); and

 

WHEREAS, Cynergy Data is an entity affiliated with Lender; and

 

Borrower has requested that Lender make a term loan in the amount of
$2,000,000.00 to Borrower. Lender is willing to make such loan to Borrower on
the terms and conditions set forth in this Agreement.

 

SECTION 1. DEFINITIONS

 

As used herein:

 

“Adjusted Net Value” is the value of monthly residuals adjusted for chargebacks,
ACH returns and other risks, set-off of fees, expenses and other obligations
under the Processing Agreement, and any other adjustments.

 

“Agreement” means this Loan Agreement, as it may be amended, restated, modified,
renewed or extended from time to time.

 

“Borrower” has the meaning set forth in the Recitals.

 

“Borrowing Limit” shall mean an amount equal to the product of (a) the Adjusted
Net Value of the Borrower’s monthly residuals generated by the Merchants and (b)
a multiplier of four (4).

 

“Business Day” means any day on which the state banks and national banking
associations in the State of Georgia are open for the conduct of ordinary
business.

 

“Card Association Rules” means those rules, regulations, bulletins and other
guidance issue by or on behalf of the card associations (VISA USA, Mastercard
International, Discover, American Express Travel Related Services, and any
similar card association) and the PCI Security Standards Council, including
without limitation PCI-DSS.

 

 

 

 

“Chargeback” shall mean a charge on a credit card or debit card that is returned
or unpaid by the financial or other institution that issued such card and a
charge as otherwise defined in the Card Association Rules. For purposes of this
definition, chargeback shall also include those card association fines,
penalties, fees and losses related to or arising from Merchant transactions.

 

“Closing” means the valid execution and delivery of the Note, this Agreement,
and Collateral Documents to Lender.

 

“Collateral” means any property securing the Obligations from time to time.

 

“Collateral Documents” means the documents governing the Lender’s interest in
the Collateral, including without limitation the documents specified in
Paragraphs 3.1(b) and (c), and including the Processing Agreement.

 

“Effective Date” has the meaning set forth in the Recitals.

 

“Event of Default” has the meaning set forth in Paragraph 8.1.

 

“Financial Statements” means the financial statements filed in connection with
the Loan.

 

“Financing Statements” means any one or more filings made pursuant to the UCC to
perfect the security interests in the Collateral granted to Lender pursuant to
the Collateral Documents.

 

“Indebtedness” means, as to any Person, all items of indebtedness whether
matured or unmatured, liquidated or unliquidated, direct or contingent, joint or
several, including without limitation:

 

(a)          All indebtedness guaranteed, directly or indirectly, in any manner,
or endorsed (other than for collection or deposit in the ordinary course of
business) or discounted with recourse;

 

(b)          All indebtedness in effect guaranteed, directly or indirectly,
through agreements, contingent or otherwise: (i) to purchase such indebtedness;
or (ii) to purchase, sell or lease (as lessee or lessor) property, products,
materials or supplies or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such indebtedness or to assure the
owner of the indebtedness against loss; or (iii) to supply funds to or in any
other manner invest in the debtor;

 

(c)          All indebtedness secured by (or for which the holder of such
indebtedness has a right, contingent or otherwise, to be secured by) any
mortgage, deed of trust, collateral assignment of lease, pledge, lien, security
interest or other charge or encumbrance upon property owned or acquired subject
thereto, whether or not the liabilities secured thereby have been assumed; and

 

(d)          All indebtedness incurred as the lessee of facilities, goods or
services under leases that, in accordance with generally accepted accounting
principles consistently applied, should be reflected on such Person’s balance
sheet.

 

 2 

 

 

“Interest Period” means, initially, the period commencing on the date hereof and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) of the next calendar month, and thereafter
shall mean the period commencing on the date immediately following the last day
of the preceding Interest Period and ending on the numerically corresponding day
(or, if there is no numerically corresponding day, on the last day) of the next
calendar month; provided, however, that (x) if any Interest Period would end on
a day that shall not be a Business Day, such Interest Period shall be extended
to the next Business Day and (y) no Interest Period with respect to any Loan
shall end later than the Loan Termination Date. Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period.

 

“Laws” means all ordinances, statutes, rules, regulations, order, injunctions,
writs or decrees of any government or political subdivision or agency thereof,
or any court of similar entity established by any thereof.

 

“Loan” means the term loan in the amount enumerated in Paragraph 2.1 made to
Borrower by Lender hereunder.

 

“Loan Documents” means this Agreement, the Note, the Collateral Documents, or
any other document executed or delivered by or on behalf of Borrower evidencing
or securing the Obligations.

 

“Loan Termination Date” means May 20, 2019, or earlier as set forth in the Note,
as may be amended or restated from time to time.

 

“Material Adverse Change” means a material adverse change in the business,
conditions or prospects (financial or otherwise) or in the results of Borrower’s
business or in the value of the Collateral.

 

“Material Adverse Effect” means, when referring to the taking of an action or
the omission to take an action, that such action, if taken, or omission, would
have a material adverse effect on the business, condition or prospects
(financial or otherwise) or results of operations of such Person, or might
materially impair the value of the Collateral.

 

“Merchants” means those certain merchants set forth on Schedule 9.14, and any
and all merchants originated by Borrower and processed by Cynergy Data and/or
Priority Payment Systems LLC now or in the future.

 

“Note” means a promissory note duly executed and delivered to Lender by
Borrower, as it may be renewed, extended or modified from time to time.

 

“Obligations” means all of the obligations of Borrower:

 

(a)          To pay the Principal of and interest on the Note in accordance with
the terms thereof and to satisfy all of Borrower’s other liabilities to Lender
hereunder, whether now existing or hereafter incurred, matured or unmatured,
direct or contingent, joint or several, including any extensions, modifications,
and renewals thereof and substitutions therefor;

 

 3 

 

 

(b)          To repay Lender all amounts advanced by Lender hereunder on behalf
of Borrower, including, but without limitation, advances for overdrafts,
Principal or interest payments to prior secured parties, mortgagees, or lienors,
or for taxes, levies, insurance, rent, repairs to or maintenance or storage of
any of the Collateral; and

 

(c)          To reimburse Lender, on demand, for all of Lender’s reasonable
out-of-pocket expenses and costs, including the fees and expenses of its
counsel, in connection with the enforcement of this Agreement and the documents
required hereunder, including, without limitation, any proceeding brought or
threatened to enforce payment of any of the obligations referred to in the
foregoing paragraphs (a) and (b), or any suits or claims against Lender
whatsoever as a result of Lender’s execution of this Agreement and making of its
Loan, all as more specifically set forth in Paragraphs 9.4 and 9.7 hereof; and
in addition, to reimburse Lender for its reasonable attorneys’ fees and expenses
in connection with the preparation, administration, amendment, modification or
waiver of this Agreement and the other Loan Documents.

 

“Permitted Liens” means:

 

(a)          Liens in favor of Lender;

 

(b)          Liens arising from judgments and attachments in connection with
court proceedings provided that the attachment or enforcement of such liens
would not result in an Event of Default hereunder and such liens are being
contested in good faith by appropriate proceedings, adequate reserves have been
set aside and no material Collateral is subject to a material risk of loss or
forfeiture and a stay of execution pending appeal or proceeding for review is in
effect; and

 

(c)          Liens in existence on the date hereof listed on Schedule 1 hereto.

 

“Person” means any individual, corporation, partnership, association,
joint-stock company, estate, trust, unincorporated organization, limited
liability company, joint venture, court or government or political subdivision
or agency thereof.

 

“Processing Agreement” means the Processing Agreement duly executed by the
Borrower and Cynergy Data, as may be amended, supplemented or replaced from time
to time.

 

“Principal” is the amount borrowed, or the part of the amount borrowed, which is
issued and remains unpaid (excluding interest).

 

“Principal Advance” is the amount borrowed, or the part of the amount borrowed,
(excluding interest) which is issued to Borrower pursuant to this term loan.

 

“Records” means correspondence, memoranda, tapes, books, discs, paper, magnetic
storage and other documents and information of any type, whether expressed in
ordinary or machine language.

 

 4 

 

 

“Security Agreement” means the Security Agreement duly executed by the Borrower
and Lender as a secured party.

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of Georgia, as it may be amended from time to time; provided that if by
reason of mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of a security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Georgia, “UCC” means the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or effect of perfection or non-perfection.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute an Event of Default.

 

SECTION 2. THE LOAN.

 

2.1           The Loan. Subject to the terms and conditions of and relying on
the representations, warranties and covenants contained in this Agreement,
Lender agrees to loan to Borrower an amount of $2,000,000.00 (the “Term Loan”),
the proceeds of which Borrower will use to meet Borrower obligations pursuant to
a certain acquisition agreement and ancillary agreements relating thereto and
for working capital. Subject to the terms and conditions of this Agreement,
Lender can fund the Loan at Closing in one advance not to exceed $2,000,000.00,
net of the reasonable fees and expenses of Lender, including, without
limitation, the reasonable fees of counsel to Lender. In no event shall the
Obligations exceed $2,000,000.00 at any time.

 

2.2           Payments. The Loan shall be repaid pursuant to the terms of the
Note.

 

2.3           Optional Prepayment. Borrower may, upon two (2) Business Days’
prior written notice to Lender, prepay the Loan in whole or in part. Any
prepayment shall be applied to first to fees and expenses, second to interest
then due and payable, third, to principal under the Loan.

 

SECTION 3. CONDITIONS PRECEDENT

 

The obligation of Lender to fund the Loan is subject to the following conditions
precedent:

 

3.1           Documents Required for the Closing. Borrower shall have delivered
to Lender prior to the initial disbursement of the Loan the following, duly
executed by Borrower, as applicable:

 

(a)          The Note; and

 

(b)          The Security Agreement and any related Financing Statements to be
filed in connection therewith.

 

(c)          Amendment to the Executive Partner Card Processing Agreement

 

(d)          Corporate Guaranty between Net Element, Inc. and Lender

 

 5 

 

 

3.2           Legal Matters. At the time of the Closing and thereafter, all
legal matters incidental to the Loan shall be satisfactory to Lender and its
counsel in their sole discretion.

 

SECTION 4. COLLATERAL SECURITY

 

The Loan shall be secured by the Collateral, pursuant to the terms of the
Security Agreement.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into this Agreement, Borrower represents and warrants
to Lender as follows:

 

5.1           Due Organization and Qualification. Borrower is incorporated in
the State of Florida; Borrower has the lawful power to own its respective
properties and to engage in the business it conducts, and the addresses of all
places of business of Borrower as of the Closing are as set forth in Schedule
5.1.

 

5.2           No Conflicting Agreement. Borrower is not in default with respect
to any existing Indebtedness, and the making and performance of this Agreement,
the Note and the Collateral Documents will not (immediately, or with the passage
of time or the giving of notice, or both):

 

 (a)          Violate any Laws, or result in a default under any material
contract, agreement, or instrument to which Borrower is a party or by which
Borrower or any of its property is bound; or

 

 (b)          Except for the Permitted Liens, result in the creation or
imposition of any security interest in, or lien or encumbrance upon, any of the
Collateral except in favor of Lender.

 

5.3           Capacity. Borrower has the power and authority to enter into and
perform this Agreement, the Note and the Collateral Documents, and to incur the
Obligations herein and therein provided for, and has taken all action necessary
to authorize the execution, delivery, and performance of this Agreement, the
Note and the Collateral Documents.

 

5.4           Binding Obligations. This Agreement and the Collateral Documents
are, and the Note when delivered will be, valid, binding, and enforceable in
accordance with their respective terms subject to the general principles of
equity (regardless of whether such question is considered in a proceeding in
equity or at law) and to applicable bankruptcy, insolvency, moratorium,
fraudulent or preferential conveyance and other similar laws affecting generally
the enforcement of creditors’ rights.

 

5.5           Litigation. There is no material pending or threatened order,
notice, claim, litigation, proceeding or investigation against or affecting
Borrower.

 

 6 

 

 

5.6           Title. Borrower has good and marketable title to all of the
Collateral, subject to no security interest, encumbrance or lien, or the claims
of any other Person except for Permitted Liens.

 

5.7           Financial Statements. The Financial Statements, including any
schedules and notes pertaining thereto, have been prepared in accordance with
generally accepted accounting principles consistently applied, and fully and
fairly present the financial condition of Borrower upon the dates thereof.

 

5.8           Taxes. Borrower has filed all federal, state and local tax returns
and other reports it is required by Law to file prior to the date hereof, has
paid or caused to be paid all taxes, assessments and other governmental charges
that are due and payable prior to the delinquency thereof, and has made adequate
provision for the payment of such taxes, assessments or other charges accruing
but not yet payable and has no knowledge of any deficiency or additional
assessment in connection with any taxes, assessments or charges not provided for
on its books.

 

5.9           Compliance with Laws and Card Association Rules. Borrower has
complied with all applicable Laws and Card Association Rules in the operation of
its business and with respect to the Collateral.

 

5.10         Consents; Governmental Approvals. Each consent, approval or
authorization of, or filing, registration or qualification with, any Person
required to be obtained or effected by Borrower, in connection with the
execution and delivery of the Loan Documents or the undertaking or performance
of any obligation thereunder has been duly obtained or effected; further, no
authorization, consent, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery or performance by Borrower of any Loan Documents to which it
is or will be a party, except for approvals which have been obtained and are in
full force and effect.

 

5.11         Full Disclosure. No representation or warranty by Borrower
contained herein or in any certificate or other document furnished in connection
with the Loan, in light of the circumstances in which they were made, by
Borrower pursuant to this Agreement contains any untrue statement of material
fact.

 

5.12         Material Contracts. All parties to all material contracts and other
commitments to which Borrower is a party have complied with the provisions of
such material contracts and other commitments; no party is in default under any
provision thereof; and no event has occurred which, but for the giving of notice
or the passage of time, or both, would constitute a default thereunder.

 

5.13         No Commissions. Other than with respect to the fees payable to
Lender hereunder, Borrower has not made any agreement or taken any action which
may cause anyone to become entitled to a commission or finder’s fee as a result
of the making of the Loan.

 

5.14         Survival. All of the representations and warranties set forth in
Section 5 shall be true and correct when made and shall survive until all
Obligations are satisfied in full.

 

 7 

 

 

SECTION 6. AFFIRMATIVE COVENANTS

 

Borrower covenants as follows:

 

6.1           Use of Proceeds. Borrower will use the proceeds of the Loan only
for the purposes detailed in Section 2.1, and will, at Lender’s reasonable
request, furnish Lender such evidence as it may reasonably require with respect
to such use.

 

6.2           Financial Statements and Reports. Borrower will furnish to Lender
at the time filings are made with the SEC true and complete copies of the
unaudited balance sheet and the related unaudited statement of income of
Borrower for each calendar quarter then ended, together with a year-to-date
compilation and the notes, if any, related thereto.

 

6.3           Taxes; Copies of Returns. Borrower will file all tax returns and
appropriate schedules attached thereto that are required to be filed under
applicable law prior to the date of delinquency. Borrower will pay, prior to
delinquency, all taxes, assessments and charges or levies imposed upon them or
on any of their property or which any of them is required to withhold or pay
over, except where contested in good faith by appropriate proceedings with
adequate security therefor having been set aside in a manner satisfactory to
Lender. Borrower will pay or cause to be paid, all such taxes, assessments,
charges or levies forthwith whenever foreclosure on any lien that attaches (or
security therefor) appears imminent. Within seven (7) Business Days of Lender’s
request therefor, Borrower will furnish Lender with copies of federal and state
income tax returns filed.

 

6.4           Records and Inspection. Borrower shall maintain its financial
books, accounts and Records substantially in accordance with generally accepted
accounting principles consistently applied, and Borrower will, when requested so
to do, make available during regular business hours any of its financial Records
for inspection by duly authorized representatives of Lender, and will furnish
Lender any information regarding their financial condition within a reasonable
time after written request therefor.

 

6.5           Maintenance of Existence; Compliance with Laws. Borrower will take
all necessary steps to renew, keep in full force and effect, and preserve its
corporate existence, good standing, and franchises in each jurisdiction wherein
the nature of the business transacted by it or property owned by it is both
material and makes such actions necessary, and will comply in all respects with
all present and future Laws and Card Association Rules applicable to Borrower.

 

6.6           Payment of Indebtedness. Borrower will pay when due from such
Person (or within applicable grace periods) all Indebtedness for borrowed money
(whether direct or indirect) due any Person, except when the amount thereof is
being contested in good faith by appropriate proceedings and with adequate
security therefor being set aside in a manner satisfactory to Lender. If default
is made by Borrower in the payment of any principal (or installment thereof) of,
or interest on, any such Indebtedness, Lender shall have the right, in its
discretion, to pay such interest or principal for the account of Borrower and be
reimbursed by Borrower therefor.

 

 8 

 

 

6.7           Notice of Litigation. Borrower will give immediate notice to
Lender and provide copies to Lender of the institution of any litigation, suit
or proceeding involving Borrower, or the overt threat thereof.

 

6.8           Notice of Default. Borrower will notify Lender immediately if it
becomes aware of the occurrence of any Event of Default or of any fact,
condition or event that only with the giving of notice or passage of time or
both, could become an Event of Default, or of the failure of Borrower to observe
any of its undertakings hereunder.

 

6.9           Notice of Name Change or Location. Borrower will notify Lender
thirty (30) days in advance of any change in the location of the state of
primary residence of Borrower.

 

6.10         Compliance with Processing Agreement; Exclusivity or Services.
Borrower shall comply with all obligations under the Processing Agreement.
Borrower shall ensure that the Processing Agreement remains in full force and
effect from the Effective Date until all Obligations hereunder are paid in full.
Borrower shall ensure that the Processing Agreement remains in full force and
effect from the Effective Date until all Obligations hereunder are paid in full.

 

6.11         Right of First Refusal. In the event that Borrower shall receive an
offer (whether oral or written) with respect to the purchase of any material
portion of Borrower’s assets, any of the Merchants, or a business combination
with any Person, either directly or indirectly (“Proposed Transaction”), then
Borrower shall inform Lender of such offer and the proposed terms thereof.
Thirty days prior to Borrower’s acceptance of any offer related to a Proposed
Transaction, Borrower must permit Lender to enter into the Proposed Transaction
on substantially the same terms as the prior offer.

 

6.12         Operation of Business. Borrower shall not enter into any agreement
with any Person other than Cynergy Data and/or Priority Payment Systems LLC to
provide or market electronic payment processing services or any services related
thereto, including but not limited to the services provided by Cynergy Data, to
any merchants originated by Borrower. Borrower shall not deliver any new
merchant applications to any Person other than Cynergy Data and/or Priority
Payment Systems LLC.

 

SECTION 7. NEGATIVE COVENANTS

 

Borrower hereby covenants and agrees as follows:

 

7.1           Sale of Collateral. Except in the ordinary course of business,
Borrower shall not sell, transfer, lease or otherwise dispose of all or any part
of the Collateral.

 

7.2           Encumbrances. Borrower will not without Lender consent: (a)
mortgage, pledge, grant or permit to exist a security interest in or lien upon
any of the Collateral, now owned or hereafter acquired, except for Permitted
Liens, or (b) covenant or agree with any Person other than Lender to pledge or
grant a security interest in or a lien upon any of the Collateral.

 

 9 

 

 

7.3           Untrue Certificate. Borrower will not furnish Lender any
certificate or other document delivered pursuant to this Agreement or the other
Loan Documents that will contain any untrue statement of material fact or that
will omit to state a material fact necessary to make it not misleading in light
of the circumstances under which it was furnished.

 

7.4           Margin Stock. Borrower will not directly or indirectly apply any
part of the proceeds of the Loan to the purchasing or carrying of any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, or any regulations, interpretations or rulings
thereunder.

 

7.5           Loans and Advances.    Borrower will not make any loan or advance
to any other Person.

 

7.6           Chargebacks. Borrower shall not permit a level of Chargebacks with
respect to the Merchants to exceed 1% of average monthly volume.

 

7.7           Residuals. Borrower shall not earn less than $750,000 in residual
payments from Cynergy Data in any month until all Obligations are paid in full
and the loan documents are terminated.

 

7.8           Debt Coverage Ratio. Borrower shall not have a ratio of (i)
Adjusted Net Value divided by (ii) the monthly installment of principal and
interest payable by Borrower in accordance with the Note, as may be amended from
time to time, of less than four (4.0) through the Loan Termination Date.

 

SECTION 8. DEFAULT

 

8.1           Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder:

 

(a)          Borrower shall fail to pay in full within three (3) Business Days
of the date when due any installment of principal or interest payable hereunder.

 

(b)          Borrower shall fail to observe or perform any obligation or
covenant to be observed or performed by any of them, jointly or severally, under
any of the Loan Documents; provided, however, if such failure is not related to
the payment of money, Borrower shall have seven (7) Business Days after the
occurrence of such breach to cure such failure.

 

(c)          A breach of or event of default shall occur under any material
agreement binding Borrower.

 

(d)          Any financial statement, representation, warranty or certificate
made or furnished by Borrower in connection with this Agreement or the Loan, or
as inducement to Lender to enter into this Agreement, or in any separate
statement or document to be delivered hereunder to Lender, shall be false,
incorrect, or incomplete when made, in light of the circumstances under which it
was made.

 

 10 

 

 

(e)          Borrower shall admit its inability to pay debts as they mature, or
shall make an assignment for the benefit of its or any of its creditors.

 

(f)          Proceedings in bankruptcy of Borrower, or for the readjustment of
any of Borrower’s debts, under the United States Bankruptcy Code, as amended, or
any part thereof, or under any other Laws, whether state or federal, for the
relief of debtors, now or hereafter existing, shall be commenced by Borrower, or
shall be commenced against Borrower, and not dismissed within sixty (60) days of
such an involuntary filing.

 

(g)          A receiver or trustee shall be appointed for any substantial part
of Borrower’s assets, or any proceedings shall be instituted for the dissolution
or the full or partial liquidation of Borrower, or Borrower shall discontinue
business or materially change the nature of any of its business.

 

(h)          A judgment creditor of Borrower shall obtain possession of any
Collateral or other assets by any means, including, but without limitation,
levy, distraint, replevin or self- help.

 

(i)          Any proceeding shall be instituted against Borrower.

 

(j)          Intentionally Omitted.

 

(k)          A breach, default or event of default shall occur under the
Processing Agreement or any agreements between Cynergy Data and Borrower.

 

(l)          Obligations at any time exceed the lesser of (i) the Borrowing
Limit, or (ii)

$2,000,000.00.

 

8.2          Acceleration. Upon the occurrence of any Event of Default, Lender
may, at its option, declare the principal and interest accrued on the Note and
all other Obligations to be immediately due and payable, whereupon the same
shall become forthwith due and payable, without presentment, demand, protest, or
any notice of any kind except as set forth above; provided, that in the case of
the Events of Default specified in clause (f), (g) or (h) above with respect to
Borrower, without any notice to Borrower or any act by Lender, the Note and all
other Obligations shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are waived by
Borrower.

 

 11 

 

 

8.3           Remedies. After any acceleration, as provided for in Paragraph
8.2, Lender shall have, in addition to the rights and remedies given it by the
Loan Documents, all those allowed by all applicable Laws, including, but without
limitation, the UCC as enacted in any applicable jurisdiction. Without limiting
the generality of the foregoing, Lender may immediately, without demand of
performance and without other notice (except as specifically required by the
Loan Documents) or demand whatsoever to Borrower, all of which are hereby
expressly waived, and without advertisement, sell at public or private sale, in
any manner and at any location authorized by Laws, or otherwise realize upon,
the whole, or, from time to time, any part of the Collateral, or any interest
which Borrower may have therein. After deducting from the proceeds of sale or
other disposition of the Collateral all expenses (including all reasonable
expenses for legal services), Lender shall apply such proceeds toward the
satisfaction of the Obligations. Any remainder of the proceeds after
satisfaction in full of the Obligations shall be distributed as required by
applicable Laws. Notice of any sale or other disposition shall be given to
Borrower at least ten (10) days before the time of any intended public sale or
of the time after which any intended private sale or other disposition of the
Collateral is to be made, which Borrower hereby agrees shall be reasonable
notice of such sale or other disposition. Borrower agrees to assemble, or to
cause to be assembled, at its own expense, the Collateral at such place or
places as Lender shall designate. At any such sale or other disposition, Lender
may, to the extent permissible under applicable Laws, purchase the whole or any
part of the Collateral, free from any right of redemption on the part of
Borrower, which right is hereby expressly waived and released.

 

Without limiting the generality of any of the rights and remedies conferred upon
Lender under this Paragraph 8.3, Lender may, to the full extent permitted by
applicable Laws:

 

(a)          Enter upon the premises of Borrower, exclude therefrom Borrower or
any officer or employee thereof, and take immediate possession of the
Collateral, either personally or by means of a receiver appointed by a court of
competent jurisdiction, using all necessary and lawful self-help to do so;

 

(b)          At Lender’s option, use, operate, manage and control the Collateral
in any lawful manner;

 

(c)          Upon the occurrence of an Event of Default, Lender and/or Cynergy
Data may, without notice to or consent of Borrower, purchase for itself or sell
to a third party on its own behalf all rights of Borrower related to the
Merchants, including, without limitation, the right to receive residuals under
the merchant agreements, the Processing Agreement and any similar or related
agreement, for an amount equal to the product of (i) the average monthly
residual payment received by Borrower with respect to the Merchants for the
trailing twelve month period and (ii) a multiplier which is the current
prevailing market multiplier for equivalent processing portfolios; provided
however, that if such Event of Default is an occurrence under Section 8.1(a) of
this Agreement such multiplier will be six (6). Borrower shall fully cooperate
with Lender and/or Cynergy Data to effectuate the purchase and/or sale of its
rights related to the Merchants and shall refrain from contesting such sale in
any regard. In the event that the purchase price exceeds the Obligations, Lender
shall remit the balance to Borrower after set-off with respect to all
Obligations. In the event that the purchase price is less than the Obligations
hereunder, Borrower shall remain liable for the balance of the Obligations;

 

(d)          Collect and receive all receivables, rents, income, revenue,
earnings, issues and profits therefrom; and

 

(e)          Maintain, repair, renovate, alter or remove the Collateral as
Lender may determine in its discretion.

 

 12 

 

 

SECTION 9. MISCELLANEOUS

 

9.1           Construction. The provisions of this Agreement shall be in
addition to those of any security agreement, note or other evidence of liability
held by Lender, all of which shall be construed as complementary to each other;
provided, in the event of any inconsistency, the provisions of this Agreement
shall control. Nothing herein contained shall prevent Lender from enforcing any
or all other security agreements in accordance with their respective terms.

 

9.2           Further Assurance. From time to time, Borrower will execute and
deliver to Lender such additional documents and will provide such additional
information as Lender may reasonably require to carry out the terms of this
Agreement.

 

9.3           Enforcement and Waiver by Lender. Lender shall have the right at
all times to enforce the provisions of the Loan Documents in strict accordance
with the terms thereof, notwithstanding any conduct or custom on the part of
Lender in refraining from so doing at any time or times. The failure of Lender
at any time or times to enforce its rights under such provisions, strictly in
accordance with the same, shall not be construed as having created a custom in
any way or manner contrary to specific provisions of the Loan Documents or as
having in any way or manner modified or waived the same. All rights and remedies
of Lender are cumulative and concurrent and the exercise of one right or remedy
shall not be deemed a waiver or release of any other right or remedy.

 

9.4           Expenses of Lender. Borrower will, on demand:

 

 (a)          Reimburse Lender as detailed in the Promissory Note Schedule 1 for
all reasonable out-of-pocket fees and expenses, including without limitation the
fees and expenses of legal counsel for Lender, incurred by Lender in connection
with the preparation, administration, amendment, restatement, or modification of
the Note.

 

 (b)          Reimburse for all reasonable out-of-pocket fees and expenses,
including without limitation the fees and expenses of legal counsel for Lender,
incurred by Lender in connection with enforcement of the Loan Documents and the
collection or attempted collection of the Note upon an Event of Default as set
forth in Section 8 of this Agreement.

 

9.5           Notices. Any and all notices or other communications permitted or
required to be made under this Agreement shall be in writing and shall be
delivered personally or sent by facsimile transmission, mail or nationally
recognized courier service (such as Federal Express) using the intended
recipient’s address set forth below, or such other address as may have been
supplied in writing by the intended recipient and of which receipt has been
acknowledged in writing. Unless otherwise expressly provided herein, notices or
other communications shall be deemed to have been duly given or made (a) upon
personal delivery, (b) when sent by facsimile (confirmation of receipt
received), (c) on the third (3rd) day after the date of mailing, or (d) on the
day after the date of delivery to such courier service, as the case may be.
Rejection, refusal to accept or inability to deliver because of a changed
address of which no notice was given shall not affect the validity of any notice
or other communication given in accordance with the provisions of this
Agreement.

 

 13 

 

 

(a) If to Borrower: Oleg Firer     TOT Payments, LLC     3363 NE 163rd St, Suite
705     N Miami Beach, FL 33160

 

(b) If to Lender: Priority Payment Systems LLC     2001 Westside Parkway Suite
155     Alpharetta, Georgia 30004     ATTN: General Counsel

 

9.6           Waiver and Release. To the maximum extent permitted by applicable
Laws, Borrower:

 

 (a)          Waives notice and opportunity to be heard, after acceleration in
the manner provided in Paragraph 8.2, before exercise by Lender of the remedies
of self-help, set-off, or of other summary procedures permitted by any
applicable Laws or by any agreement with Borrower, and, except where required
hereby or by any applicable Laws, notice of any other action taken by Lender;
and

 

 (b)          Releases Lender, and its officers, directors, attorneys,
employees, and agents from all claims for loss or damage caused by any act or
omission on the part of any of them except for gross negligence, recklessness or
willful misconduct.

 

9.7           Indemnification. Borrower hereby indemnifies and holds Lender, and
its officers, directors, employees and agents free and harmless from and against
any and all actions, causes of action, suits, losses, liabilities and damages,
and expenses in connection therewith, including, without limitation, reasonable
counsel fees and disbursements, incurred by Lender as a result of, or arising
out of, or relating to the execution, delivery, performance or enforcement of
the Loan Documents or any instrument contemplated therein, except for Lender’s
gross negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, Borrower hereby agrees to make
the maximum contribution to the payment and satisfaction of such liabilities and
costs permitted under applicable Laws.

 

9.8           Applicable Laws. The Laws of the State of Georgia, other than its
conflicts of laws rules, shall govern the construction and interpretation of
this Agreement and the validity and enforceability of this Agreement, and of its
provisions and the transactions pursuant to this Agreement, except for those
transactions for which the parties have chosen other laws to govern or for which
other mandatory choice of law rules apply.

 

 14 

 

 

9.9           Binding Effect, Assignment and Entire Agreement. This Agreement
shall inure to the benefit of, and shall be binding upon, the respective
successors and permitted assigns of the parties hereto. Lender may endorse,
assign and/or transfer any of the Loan Documents to which it is a party.
Borrower has no right to assign any of its rights or obligations hereunder
without the prior written consent of Lender. This Agreement and the documents
executed and delivered pursuant hereto constitute the entire agreement between
the parties, and supersede all prior agreements and understandings among the
parties hereto. This Agreement may be amended only by a writing signed on behalf
of each party.

 

9.10         Severability. If any provision of this Agreement shall be held
invalid under any applicable Laws, such invalidity shall not affect any other
provision of this Agreement that can be given effect without the invalid
provision, and, to this end, the provisions hereof are severable.

 

9.11         Counterparts. This Agreement may be executed by the parties
independently in any number of counterparts, all of which together shall
constitute but one and the same instrument which is valid and effective as if
all parties had executed the same counterpart.

 

9.12         Venue. It is agreed that venue for any action arising in connection
with this Agreement or the Obligations secured hereby shall lie exclusively with
courts sitting in the State of Georgia, unless Lender otherwise agrees in
writing.

 

9.13         Waiver of Trial by Jury. LENDER AND BORROWER HEREBY WAIVE TRIAL BY
JURY IN ANY ACTIONS, PROCEEDINGS, CLAIMS OR COUNTER-CLAIMS, WHETHER IN CONTRACT
OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATING TO THIS
AGREEMENT OR THE LOAN DOCUMENTS.

 

9.14         Right of Setoff. Lender and Borrower acknowledge that Lender shall
retain its common law right of setoff (including, without limitation, with
respect to residuals related to the Merchants) with respect to any of the
Obligations.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 15 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  BORROWER:       TOT Payments, LLC         By: /s/ Oleg Firer         Name:
Oleg Firer         Title: CEO       TOT New Edge, LLC         By: /s/ Oleg Firer
        Name: Oleg Firer         Title: CEO       Process Pink, LLC         By:
/s/ Oleg Firer         Name: Oleg Firer         Title: CEO       TOT FBS, LLC  
      By: /s/ Oleg Firer         Name: Oleg Firer         Title: CEO      
LENDER:       Priority Payment Systems LLC         By: /s/ John I. Priore      
  Name: John I. Priore         Title: President & CEO

 

Loan Agreement



 

 

 

 

EXHIBIT 5.22

 

Processing Agreement

 

(see attached)

 

 

 

 

 

SCHEDULE 1

 

Liens

 

Loans due to RBL Capital Group, LLC as detailed in Guarantor’s public filings

 

 

 

 

SCHEDULE 5.1

 

Places of Business

 

3363 NE 163rd St, Suite 705

N Miami Beach, FL 33160

 

 

 

 

SCHEDULE 9.14

 

Merchants

 

(see attached)

 

 

